DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03-23-2021 has been entered.


Response to Arguments
Applicant’s arguments, see Remarks, filed 03-23-2021, with respect to the rejection(s) of clams 1-5, and 8-11 under 35 U.S.C. 103 as being unpatentable over Back in view of Farkas have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jeong et al (US 20080235699).

 

Claim Rejections - 35 USC § 112
The 112 rejection has been withdrawn in lieu of the current amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Back et al (US 20190386935) in view of Farkas et al (US 20160149979) and further in view of Jeong et al (US 20080235699).

As to claim 1 Back discloses a method for guiding a stream by an intermediate network element along a reserved path in a network based on the Time-Sensitive Networking standard in accordance with IEEE 802.1 (Back Fig.8, ¶0042- 2nd sentence- network device 1700 may correspond to a bridge -intermediate network element; ¶0061; ¶0127- stream reservation method), wherein a reservation procedure to create a path in the network by an intermediate network element is performed in a modular manner, the method comprising: transmitting in a Talker Advertise message by a transmitter, registration of the transmitter only to a first reachable network element of the network (Back, Fig.8 ¶0128- 1st and 2nd sentence; ¶0130- 1st sentence-a "talker advertise" message); transmitting in a Listener Ready message by a receiver, a registration of a receiver only to a second reachable network element (Back ¶0132- 1st sentence- the listener may send a "listener ready" message to the talker; ¶0139-1st sentence-MSRP/MMRP protocol is used to register several MAC addresses to the bridge port); and reserving by the intermediate network element a path between the first reachable network element and the second reachable network element (Back ¶0128- 2nd sentence; ¶0132- 2nd sentence- listener ready message may be relayed in the reverse direction of the route along which the talker advertise message has been relayed from the talker to the listener.). 
Back however is silent in storing the registration of the transmitter at the first and second reachable network element and reserving by the intermediate network element, the path based on the stored registration of the transmitter and the stored registration of the receiver. However in analogous art Farkas remedies this deficiency: (Farkas ¶0098- 2nd sentence- an edge bridge, may receive a data packet unit which may include a request for registering in receiving data stream, for example a MSRPDU including a Listener Ready, to the talker, ¶0098- 3rd sentence- MSRP application of the system 10 for interworking between the first protocol entity 12 and the second protocol entity 14a, 14b, ¶0121- 5th sentence- implement the logic for path computation and reservation; stores software for control protocols 304… contains data and instructions associated with the IS-IS and the MSRP process). Therefore it would have been obvious to one of ordinary skills in (Farkas ¶0098- 3rd sentence).
Both Back and Farkas however are silent in transmitting the registration of the transmitter and the registration of the receiver to the intermediate network element. However in an analogous art Jeong remedies this deficiency: (Jeong ¶0069- 2nd sentence; ¶0128). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Back and Farkas with that of Jeong for the purpose of providing QoS of time-sensitive traffic (Jeong ¶0010).

As to claim 2 the combined teachings of Back, Farkas and Jeong discloses the method of claim 1, wherein all information required for the reserving is stored in a database in an intermediate network element (bridge) (Back ¶0138- 2nd sentence) and wherein there is a central database and, for each port of the network element, respective port databases in each case for a transmission direction and a reception direction (Back ¶0149- 1st and 2nd sentence).

As to claim 3 the combined teachings of Back, Farkas and Jeong disclose the method of claim 1 further comprising transmitting, by the receiver, first information about a position of the receiver in the Listener Ready message such that the path reservation is operable to perform a path setup using second information in relation to a position of the transmitter in the network (Back ¶0128- 1st and 2nd sentences- stream registration and reservation may be an operation belonging to …station location; In the stream registration and reservation process, a route is established between a talker which attempts to send a stream through the bridged network and a listener.)

As to claim 4 the combined teachings of Back, Farkas and Jeong disclose the method of claim 1, wherein further information is contained in the Talker Advertise message, the Listener Ready message, or the Talker Advertise message and the Listener Ready message about a latency time (Back ¶0130- 2nd sentence- the talker advertise message may include information about latency level).

As to claim 5 the combined teachings of Back, Farkas and Jeong disclose the method of claim 4, wherein the path is reserved based on stored accumulated information about the latency time (Back ¶0133- 1st sentence- If accumulated maximum latency, namely worst-case latency, included in a message transmitted to the station does not satisfy the QoS expected by the listener, the corresponding station may relay a "listener asking fail" message to the talker.- in other words path reservation is dependent on accumulated information on latency time).

As to claim 8 Back discloses a device for guiding a stream along a reserved path in a network based on the Time-Sensitive Networking standard in accordance with IEEE 802.1 (Back ¶0042- 2nd sentence- network device 1700 may correspond to a bridge within a bridged network of the IEEE802.1; ¶0061; ¶0127- stream reservation method),  wherein a reservation procedure to create a path in the network is performed in a modular manner, the device being configured to: transmit in a Talker Advertise message by a transmitter, registration of a transmitter only to a first reachable network element of the network (Back, Fig.8 ¶0128- 1st and 2nd sentence; ¶0130- 1st sentence-a "talker advertise" message);  transmit in a Listener Ready message by a receiver, a registration of a receiver only to a second reachable network element , (Back ¶0132- 1st sentence- the listener may send a "listener ready" message to the talker; ¶0139-1st sentence-MSRP/MMRP protocol is used to register several MAC addresses to the bridge port); and reserve by a intermediate network element a path between the first reachable network element and the second reachable network element (Back ¶0128- 2nd sentence; ¶0132- 2nd sentence- listener ready message may be relayed in the reverse direction of the route along which the talker advertise message has been relayed from the talker to the listener.). 

Back however is silent in storing the registration of the transmitter at the first and second reachable network element and reserving the path based on the stored registration of the transmitter and the stored registration of the receiver. However in analogous art Farkas remedies this deficiency: (Farkas ¶0098- 2nd sentence- an edge bridge, may receive a data packet unit which may include a request for registering in receiving data stream, for example a MSRPDU including a Listener Ready, to the talker, ¶0098- 3rd sentence- MSRP application of the system 10 for interworking between the first protocol entity 12 and the second protocol entity 14a, 14b, ¶0121- 5th sentence- implement the logic for path computation and reservation; stores software for control protocols 304… contains data and instructions associated with the IS-IS and the MSRP process). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the Back’s AVB reservation procedure with that of Farkas for the purpose of interworking between a first and second protocol entity (Farkas ¶0098- 3rd sentence). Both Back and Farkas however are silent in transmitting the registration of the transmitter and the registration of the receiver to the intermediate network element. However in an analogous art Jeong remedies this deficiency: (Jeong ¶0069- 2nd sentence; ¶0128). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Back and Farkas with that of Jeong for the purpose of providing QoS of time-sensitive traffic (Jeong ¶0010).

As to claim 9 the combined teachings of Back, Farkas and Jeong disclose the method of claim 2, further comprising transmitting, by the receiver, first information about a position of the receiver in the Listener Ready message, such that the path reservation is operable to perform a path setup using Back ¶0128- 1st and 2nd sentences- stream registration and reservation may be an operation belonging to …station location; In the stream registration and reservation process, a route is established between a talker which attempts to send a stream through the bridged network and a listener.)

As to claim 10 the combined teachings of Back, Farkas and Jeong disclose the method of claim 3, wherein further information is contained in the Talker Advertise message, the Listener Ready message, or the Talker Advertise message and the Listener Ready message about a latency time (Back ¶0130- 2nd sentence- the talker advertise message may include information about latency level).

As to claim 11 the combined teachings of Back, Farkas and Jeong disclose the method of claim 10, wherein the path is reserved based on stored accumulated information about the latency time (Back ¶0133- 1st sentence- If accumulated maximum latency, namely worst-case latency, included in a message transmitted to the station does not satisfy the QoS expected by the listener, the corresponding station may relay a "listener asking fail" message to the talker.- in other words path reservation is dependent on accumulated information on latency time).

Claims 6, 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Back in view of Farkas in view of Jeong and further in view of Vasseur et al (US 20150319077).

As to claim 6 the combined teachings of Back, Farkas and Jeong disclose the method of claim 2, however silent wherein the receiver is operable to register with the intermediate network element with a stream such that further data is received from the intermediate network element- as interpreted pruning streams from a network element (bridge) to other listeners. However in an analogous art Vasseur Vasseur , Fig,4c, ¶0045- pruning segments of a network . Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Back and Farkas with that of Vasseur for the purpose of a pruning traffic streams by a network device (Vasseur ¶0045- 1st sentence).

As to claim 7 the combined teachings of Back, Farkas and Jeong disclose the method of claim 6, however silent wherein the receiver is operable to register with the intermediate network element with the stream, such that further registered data is received from the intermediate network element- as interpreted pruning streams from a network element (bridge) to other listeners. However in an analogous art Vasseur remedies this deficiency: Vasseur , Fig,4c, ¶0045- pruning segments (streams) of a network. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Back and Farkas with that of Vasseur for the purpose of a pruning traffic streams by a network device (Vasseur ¶0045- 1st sentence).

As to claim 12 the combined teachings of Back, Farkas and Jeong disclose the method of claim 9, however silent wherein the receiver is operable to register with the intermediate network element with a stream such that further data is received from the intermediate network element. However in an analogous art Vasseur remedies this deficiency: Vasseur , Fig,4c, ¶0045- pruning segments of a network. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Back and Farkas with that of Vasseur for the purpose of a pruning traffic streams by a network device (Vasseur ¶0045- 1st sentence).

As to claim 13 the combined teachings of Back, Farkas and Jeong disclose the method of claim 12, however silent wherein the receiver is operable to register with the intermediate network element with the stream, such that further registered data is received from the intermediate network element. However in an analogous art Vasseur remedies this deficiency: Vasseur, Fig, 4c, ¶0045- pruning segments of a network. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Back and Farkas with that of Vasseur for the purpose of a pruning traffic streams by a network device (Vasseur ¶0045- 1st sentence).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/DERRICK V ROSE/Examiner, Art Unit 2462